—Order of the Appellate Term of the Supreme Court, First Department, entered July 28, 1997, which affirmed a judgment of Civil Court, Bronx County (Pierre Turner, J.), entered December 4, 1995, after a nonjury trial, awarding possession of the subject apartment to petitioner landlord, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the finding that respondent-appellant was not a nontraditional family member of respondent tenant entitled to succeed to the latter’s rights to the subject rent-stabilized apartment. A contrary finding is not required by appellant’s testimony, uncorroborated by any documentary evidence, describing her 10-year relationship with the tenant as one involving the sharing of household expenses and activities, traveling and celebrating holidays and birthdays together and holding themselves out as a couple, or the ambiguous letter from the tenant describing appellant as her “lover” and expressing her wish that appellant retain possession of the apartment, or the testimony of acquaintances that the two women lived together and were a couple (see, GSL Enters. v Lopez, 239 AD2d 122). We have considered appellant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.